HANEY, J.
This is an action for divorce, wherein the circuit court rendered a decree dissolving the marriage for an offense of the defendant, awarding the plaintiff $6,300 as permanent alimony. It also made an order requiring defendant to pay certain sums for plaintiff’s maintenance, pending further litigation, and for expenses and attorney’s fees. From this decree and this order the defendant appealed and stayed the execution of each. Now the plaintiff applies to this court for an order requiring the defendant to provide for the plaintiff’s maintenance during the continuance of the litigation, for attorney’s fees and expenses, and to reimburse her attorneys for money heretofore expended in her behalf.
Numerous affidavits were read in supoprt of and in opposition to the application. They have been carefully considered. No useful purpose would be served by an extended statement of facts. It clearly appears that the defendant should contribute to the plaintiff’s maintenance during the pendency of the appeals, and, as the judgment of the circuit court, if not reversed, may be affirmed or modified, and such orders made concerning expenses, maintenance, and alimony as shall be deemed just upon the hearing of such appeals upon the merits, nothing should now be considered except the plaintiff’s future support and the expenses of further litigation. Therefore defendant will be required to pay the plaintiff $25 per *183month for her support during the pendency of the action in this court, the first payment to be made on or before February i, 1907, and $ioo- on or before March 1, 1907, to apply on the expenses of litigation in this court.
FULEER, P. J., has taken no part in this decision.